The Vice-Chancellor:
As to the application now to-annex an affidavit to the answer:—This practice, of attaching an affidavit, made by a disinterested person, to an injunction bill was introduced by the 37th Rule. It may be done, where the defendant’s oath is waived ; but it is not absolutely required.
In the present case, it was not done when the bill was filed; and it is now, for the first time and after an answer has become perfect, asked to be allowed. The affidavit in support of the present motion is not positive as to the intention to make out and annex an affidavit when the bill was prepared ; and it appears that the solicitor for the complainants was not struck with, what he calls, the omission, until he compared the answer with the bill. If such a motion as the present can be tolerated at all, I think it ought clearly to appear that the intention, to file the affidavit with the bill, existed at the time, and that the omission was purely accidental.
I consider the rule allowing an affidavit to be annexed should be strictly observed. A party has no right to wait until the coming in of the answer and then, upon finding the necessity of the thing, ask for permission. This motion cannot be granted.
Motion denied, with costs; and the injunction was dissolved, in consequence of the answer having denied the equity of the bill.